

Exhibit 10.55


FIRST Amendment to Credit Agreement and CONSENT To ACQUISITION


FIRST AMENDMENT TO CREDIT AGREEMENT AND CONSENT TO ACQUISITION (this
"Agreement"), dated as of May 31, 2007, among NOVAMED, INC., a Delaware
corporation (“Borrower”), NATIONAL CITY BANK (“Agent”) and the Lenders signatory
hereto. Terms not defined herein have the meanings given to them in the Credit
Agreement (as hereinafter defined).
 
BACKGROUND
 
A.    Borrower, the Lenders signatory thereto and Agent are party to that
certain Sixth Amended and Restated Credit Agreement dated as of February 7, 2007
(the "Credit Agreement").
 
B.    Borrower has requested that Agent and Lenders amend the Credit Agreement
and consent to the acquisition by Borrower or a Wholly-Owned Subsidiary of
Borrower of a 62.5% interest in Surgery Center of Kalamazoo, L.L.C. for a
purchase price of $24,600,000 (the “Kalamazoo Acquisition”) which acquisition
requires the consent of the Required Lenders.
 
C.    Agent and Lenders are willing to enter into this Agreement to consent to
the Kalamazoo Acquisition and amend the Credit Agreement upon the terms and
conditions set forth below.  
 
NOW THEREFORE, in consideration of the matters set forth in the recitals and the
covenants and provisions herein set forth, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.    Consent. Borrower hereby represents and warrants that after giving effect
to the Kalamazoo Acquisition on a pro forma basis it will be in compliance with
all financial covenants under the Credit Agreement as more fully detailed on the
pro forma compliance certificate and Agreed EBITDA certificate previously
disclosed to the Agent and Lenders and that the Kalamazoo Acquisition fully
complies with the definition of Permitted Acquisition except for clause (c) of
such definition which requires the consent of the Lenders contained herein.
Based upon such representations and warranties, the Agent and the Lenders hereby
consent to the Kalamazoo Acquisition by Borrower or a Wholly-Owned Subsidiary of
Borrower for a purchase price not to exceed $24,600,000. Upon consummation of
the Kalamazoo Acquisition such acquisition will be considered a Permitted
Acquisition for all purposes under the Credit Agreement.
 
2.    Amendments to Credit Agreement.
 
(a)    Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definition thereto:
 
"Surgery Center of Kalamazoo" means Surgery Center of Kalamazoo, L.L.C., a
Michigan limited liability company.
 
(b)    Section 1.1 of the Credit Agreement is hereby further amended by deleting
the definition of "Total Funded Debt" therein and replacing it with the
following new definition of "Total Funded Debt":
 
“Total Funded Debt" of any Person means all Indebtedness of such Person except
Indebtedness specified in clause (g) of the definition of Indebtedness;
provided, with respect to Indebtedness of NovaMed of New Albany permitted to be
outstanding under Section 7.2.2(q) hereof, that amount of such Indebtedness of
NovaMed of New Albany guaranteed by a Person or Persons other than a Credit
Party, ASC Subsidiary, Minority ASC Entity or Affiliate of a Credit Party, ASC
Subsidiary or Minority ASC Entity shall be excluded for purposes of calculating
this definition and provided, further, the amount of outstanding Indebtedness of
Surgery Center of Kalamazoo included in the calculation of this definition shall
equal the principal amount of such Indebtedness multiplied by that percentage of
the outstanding equity of Surgery Center of Kalamazoo owned by the Borrower or
any Wholly-Owned Subsidiary.
 

--------------------------------------------------------------------------------


 
(c)    Section 7.2.2 of the Credit Agreement is hereby amended by adding the
following new clauses (s) and (t) thereto:
 
"(s) Indebtedness of Surgery Center of Kalamazoo in an amount not to exceed
$2,000,000; and
 
(t) Indebtedness of Borrower consisting of a guarantee of the Indebtedness of
Surgery Center of Kalamazoo permitted under clause (s) of this Section 7.2.2.
provided that such guarantee is limited to a pro rata portion of such
Indebtedness equal to Borrower’s owned pro rata portion of the outstanding
equity interests of Surgery Center of Kalamazoo."   
 
(d)    Section 7.2.3 of the Credit Agreement is hereby amended by deleting
clause (m) thereof and replacing it with the following new clause (m):
 
"(m) Liens on the assets of NovaMed of New Albany and Surgery Center of
Kalamazoo securing the Indebtedness permitted by clause (q) and clause (s) of
Section 7.2.2., respectively."
 
3.    Representations and Warranties. To induce Agent and Lenders to enter into
this Agreement, Borrower represents and warrants to Agent and the Lenders that
the execution, delivery and performance by Borrower of this Agreement is within
its corporate powers, as applicable, has been duly authorized by all necessary
corporate action and does not and will not violate or conflict with any
provision of law applicable to Borrower, the Certificate of Incorporation or
Bylaws or other organizational document of Borrower, or any order, judgment or
decree of any court or other agency of government or any contractual obligation
binding upon Borrower; and the Credit Agreement as amended as of the date hereof
is the legal, valid and binding obligation of Borrower enforceable against
Borrower in accordance with its terms except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and the effects of general principles of equity. Borrower hereby
further represents and warrants that, as of the Effective Date, the Borrower and
its Subsidiaries are Solvent on a consolidated basis and the Borrower
acknowledges that its warranties and representations contained in the Credit
Agreement and the other Loan Documents, are true and correct in all material
respects both before and after the Effective Date (both before and after giving
effect to the transactions contemplated hereby) with the same effect as though
made on such date (except to the extent stated to relate to an earlier date, in
which case such representations and warranties were true and correct in all
material respects as of such earlier date).
 
4.    Conditions. The effectiveness of the consent and amendments stated in this
Agreement is subject to each of the following conditions precedent (the date of
consummation of which shall be the "Effective Date"):
 
(A)    Agreement. Agent shall have received counterparts of this Agreement duly
executed by Borrower, Agent and the Required Lenders.
 
2

--------------------------------------------------------------------------------


 
(B)    No Default. After giving effect to this Agreement, and the waivers
contained herein no Default or Event of Default under the Credit Agreement shall
have occurred and be continuing.
 
(C)    Warranties and Representations. The warranties and representations of the
Loan Parties contained in this Agreement, the Credit Agreement and the other
Loan Documents, shall each be true and correct in all material respects as of
the effective date hereof, with the same effect as though made on such date
(except to the extent stated to relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).
 
(D)    Payment of Expenses. Borrower shall have paid all reasonable out of
pocket expenses (including reasonable attorney’s fees) of Agent in connection
this Agreement.
 
(E)    Additional Deliveries. Borrower and the other Loan Parties shall have
executed and delivered such additional certificates, documents, amendments to
other Loan Documents and financing statements as Agent may require in connection
with the transactions contemplated by this Agreement.
 
5.    Miscellaneous.
 
(A)    Captions. Section captions used in this Agreement are for convenience
only, and shall not affect the construction of this Agreement.
 
(B)    Governing Law. This Agreement shall be governed by and shall be construed
and enforced in accordance with the internal laws of the State of Illinois,
without regard to conflict of laws principles.
 
(C)    Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement.
Delivery of an executed signature page to this Agreement by telecopy shall be
deemed to constitute delivery of an originally executed signature page hereto.
 
(D)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
 
(E)    References. Any reference to the Credit Agreement contained in any
notice, request, certificate, or other document executed concurrently with or
after the execution and delivery of this Agreement shall be deemed to include
this Agreement unless the context shall otherwise require.
 
(F)    Continued Effectiveness. Notwithstanding anything contained herein, the
terms of this Agreement are not intended to and do not serve to effect a
novation as to the Credit Agreement. The parties hereto expressly do not intend
to extinguish the Credit Agreement. Instead, it is the express intention of the
parties hereto to reaffirm the indebtedness created under the Credit Agreement,
which is evidenced by the Notes and secured by the Collateral. The Credit
Agreement as amended hereby and each of the other Loan Documents remains in full
force and effect.
 
 [Signature Pages Follow]
 
3

--------------------------------------------------------------------------------



Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first above written.
 

        NOVAMED, INC.  
   
   
    By:   /s/ Scott T. Macomber   Name:  Scott T. Macomber  
Title:
Executive Vice President and Chief Financial Officer
     


--------------------------------------------------------------------------------


 

 
NATIONAL CITY BANK,
Individually as a Lender, as Letter of Credit
Issuer and as Agent


By /s/ James M. Kershner
Title: Vice President
 
LASALLE BANK NATIONAL ASSOCIATION 
Individually as a Lender


By /s/ Sam L. Dendrinos
Title: Senior Vice President
 
THE NORTHERN TRUST COMPANY 
Individually as a Lender


By /s/ Phillip N. McCaulay
Title: Second Vice President


ASSOCIATED BANK, N.A.
Individually as a Lender


By /s/ Viktor Gottlieb
Title: AVP


CHARTER ONE BANK
Individually as a Lender


By /s/ Richard H. Ault
Title: Vice President


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
Individually as a Lender


By /s/ Dianne Stark
Title: Senior Banker


BMO CAPITAL MARKETS FINANCING, INC.
Individually as a Lender


By /s/ Michael D. Pincus
Title: Managing Director

 

--------------------------------------------------------------------------------



 